Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (2010/0292522).
Chun discloses a preform (e.g. ceramic components) capable for the production of a dental prosthesis, the preform comprising a group of agglomerated ceramic, glass-ceramic or glass particles (e.g. zirconia [0020]), such that, as volume percents: - more than 40% and less than 90% of the agglomerated ceramic, glass- ceramic or glass particles of the group have a size greater than 0.5 pm and less than 3.5 pm ([0021], [0079-0084]); size for second grain mode is one fourth of 5 microns for enamel particles), and more than 10% and less than 60% of the agglomerated ceramic, glass- ceramic or glass particles of said group have a size greater than 3.5 pm and less than 5.5 pm ([0021] dentine particles, see grain size of 5 microns), a microstructure of the preform being such that there is an axis X, termed "axis of variation," along which the Ve/(Ve+Vd) ratio changes continuously (see paragraphs [0079]-[0084], it is noted that 80-99 wt% is first grain particles and 1-20% wt% is second grain particles), Ve and Vd denoting the volume percents of enamel particles and of dentine particles, respectively, the enamel and dentine particles representing, together, more than 90% of the volume of the agglomerated ceramic, glass-ceramic or glass particles, the agglomerated ceramic, glass-ceramic or glass particle size distribution of the group of particles being bimodal and comprising first and second principle modes, the first principle mode being greater than 1.5 um and less than 3.5 um, the second mode being greater than 3.5 um and less than 5.5 um ([0079]).  The enamel particles have a mean size D50 (e.g. average particle size) greater than 1.5 pm and less than 3.0 pm, and/or the dentine particles have a mean size D50 greater than 4.0 pm and less than 5.0 pm ([0079-0083]); as volume percents, more than 50% of the agglomerated ceramic, glass-ceramic or glass particles of the group are enamel particles, and/or more than 30% of the agglomerated ceramic, glass-ceramic or glass particles of the group are dentine particles (referred in Chun reference as first grain particles and second grain particles; along the axis of variation, the volume percent of enamel particles varies inversely opposite to the volume percent of dentine particles (e.g. 80% of the first grain particles vs. 20% of the second grain particles); the enamel and dentine particles represent, together, more than 80% or  90% or 99% of the volume of the mass of the group of agglomerated ceramic, glass-ceramic or glass particles ([0079-0083]). 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts fail to teach or fairly suggests the preform has a first region, termed "enamel region", in which the Ve/(Ve+Vd) ratio is greater than 0.9 and a second region, termed "dentine region", in which the Ve/(Ve+Vd) ratio is less than 0.1, the enamel and dentine regions being in the form of layers and extending from opposite enamel (Fe) and dentine (Fd) faces of the preform, taking into consideration the axis of variation.  


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772